Case 2:18-cv-01620-MAK Document 109 Filed 07/11/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
V. : NO. 18-1620
BLANCHE CARNEY, et al.

ORDER-MEMORANDUM

AND NOW, this 11 day of July 2019, upon considering Defendants’ Motion to strike
allegations against Lt. Muhollan (ECF Doc. No. 92), Plaintiff's Response (ECF Doc. No. 106),
and finding this Court dismissed allegations against Lt. Muhollan in an earlier filed case at No. 19-
1340 in our April 5, 2019 Order (ECF Doc. No. 6) in No. 19-1340, it is ORDERED:

1. Defendants’ Motion to strike (ECF Doc. No. 92) is GRANTED;

2. We strike paragraphs 5 and 16-30 of the second amended Complaint (ECF Doc.
No. 61) to the extent they refer to Lt. Muhollan; and,

3. We dismiss Lt. Muhollan as these allegations have been previously dismissed and
Plaintiff fails to show imminent danger exempting him from the three strikes rule under the
Prisoner Litigation Reform Act.

Analysis

Under the Prisoner Litigation Reform Act, we dismissed several of Mr. Talbert’s

complaints for failing to state a claim.! Congress precludes a prisoner from bringing claims in

forma pauperis if a court has dismissed his claims under the Prisoner Litigation Reform Act three

 

' See April 5, 2019 Memorandum in C.A. No. 19-1340 (ECF Doc. No. 5); 42 U.S.C. § 1997e(c)(2)
(“In the event that a claim is, on its face, frivolous, malicious, fails to state a claim upon which
relief can be granted, or seeks monetary relief from a defendant who is immune from such relief,
the court may dismiss the underlying claim without first requiring the exhaustion of administrative

remedies’’).
Case 2:18-cv-01620-MAK Document 109 Filed 07/11/19 Page 2 of 5

times.” Our Court of Appeals instructs “[i]t is important to note that § 1915(g) does not block a
prisoner's access to the federal courts. It only denies the prisoner the privilege of filing before he
has acquired the necessary filing fee.”? There is an exception to the three-strikes rule where a
prisoner can demonstrate an imminent harm. “‘Imminent’ dangers are those dangers which are
about to occur at any moment or are impending.”* Since we have dismissed Mr. Talbert for failing
to state a claim at least three times and we find he fails to plead imminent danger, we lack a basis
to allow him to proceed in forma pauperis.

But this case predates our ban under Section 1915(g). And Mr. Talbert hopes to add
dismissed claims into this case. We will not allow Mr. Talbert to include allegations to end run
our earlier dismissal of claims under the Prisoner Litigation Reform Act and the three-strikes rule.
In Brown vy. Blaine, Mr. Brown began suit in October 2001 against prison officials and officers for
violating his constitutional rights during three strip searches.> The three strip searches occurred
on: October 21, 1999; March 21, 2001; and April 6, 2001. The district court dismissed the
complaint for failing to state a claim. On remand, after our Court of Appeals affirmed the
dismissal, the district court allowed Mr. Brown to amend his complaint on August 2, 2003,

“instructing [Mr.] Brown to limit his amended complaint to ‘the issues previously raised in this

 

2 See 28 U.S.C. § 1915(g) (“In no event shall a prisoner bring a civil action or appeal a judgment
in a civil action or proceeding under this section if the prisoner has, on 3 or more prior occasions,
while incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious physical

injury”).
3 Abdul-Akbar v. McKelvie, 239 F.3d 307, 314 (3d Cir. 2001).
4 Td. at 315.

°185 F. App'x 166, 167 (3d Cir. 2006).
Case 2:18-cv-01620-MAK Document 109 Filed 07/11/19 Page 3 of 5

litigation.”’® But Mr. Brown added allegations against staff members at his newly transferred
facility long after he began the lawsuit.’ “The district court dismissed the amended complaint “as
outside the scope of its order . . . and cautioned [Mr.] Brown not to attempt to use the amendment
process to circumvent the three strikes rule.”® Mr. Brown had three strikes; our Court of Appeals
did not find Mr. Brown faced serious imminent danger when he filed the appeal, so it declined his
petition for in forma pauperis status and Mr. Brown then paid fees for the appeal.? Our Court of
Appeals affirmed the district court’s dismissal of the amended complaint.!° “Allowing [Mr.]
Brown to allege unrelated claims against new defendants based on actions taken after the filing of
the original complaint would defeat the purpose of the three strikes provision of the PLRA.”!
While our Court of Appeals allowed Mr. Brown to file a new action against the new defendants
he added in his amended complaint, we decline to provide the same advice to Mr. Talbert as we
have already dismissed his amended allegations against Lt. Muhollan.'? Mr. Talbert may sue Lt.

Muhollan if he pays the fee because he is no longer allowed to proceed in forma pauperis.

 

° Id. at 168.

"Id.

8 Id.

? Td. nul.

10 Ig

'l Td. at 168-69.

'2 Td. at 169. See ECF Doc. Nos. 6 & 8 in No. 19-1340.

'3 See also Brown vy. Lancaster, 2014 WL 1315996, at *1 (W.D. Pa. Apr. 1, 2014) (denying
plaintiff's motion to amend his complaint, saying “to the extent that Plaintiff would identify

unrelated theories of injury or harm, the proper course is not amendment, but rather, the filing of
a new lawsuit”).
Case 2:18-cv-01620-MAK Document 109 Filed 07/11/19 Page 4 of 5

In Williams v. Dep't of Correction, the district court denied the prisoner’s motion to amend
because he “raises new issues for acts that occurred after the filing of the original complaint and
claims that do not appear in the original complaint or the amended complaint.”'* Mr. Williams
filed an original complaint concerning medical issues and bunk assignment occurring in June
2018.'° He later moved to amend his complaint to add negligence, incompetence, and sexual
harassment claims which stem from March 2019.'® While the district court recognized our Court
of Appeals “has adopted a liberal approach to the amendment of pleadings to ensure that ‘a

999

particular claim will be decided on the merits rather than on technicalities,’” it declined to allow

Mr. Williams to include his amendments.!” “The court will not allow [Mr.] Williams to add claims,
unrelated in time or to allegations in the original complaint and its amendment. [Mr.] Williams has

an available remedy by filing a new lawsuit.”!®

 

'4 2009 WL 1649142, at *4 (D. Del. June 8, 2009).

15 Td. at *1.

'6 Td. at *4.

'1 Td. (citing Dole v. Arco Chem. Co., 921 F.2d 484, 486-87 (3d Cir.1990) (citations omitted)).

18 Td. See also Daker v. Bryson, No. 15-88, 2019 WL 826474, at *4 (M.D. Ga. Feb. 21, 2019)
(“limit[ing] the amendment of a prisoner's claims, particularly where—as here—the prisoner is
attempting to raise claims that occurred after the filing of the original complaint”) (emphasis in
original); Jackson v. Dayton, No. 17-880, 2018 WL 4473403, at *10 (D. Minn. Apr. 2,
2018), report and recommendation adopted, No. 17-880, 2018 WL 3696600 (D. Minn. Aug. 3,
2018) (denied claim joinder because defendant “could not bring the two claims unrelated to prison
conditions via separate lawsuit given his restricted ability to file new lawsuits”); Lee v.
Grondolsky, No. 16-12061, 2017 WL 3206937, at *3 (D. Mass. July 28, 2017), appeal dismissed,
2018 WL 851674 (1st Cir. Jan. 18, 2018) (denying plaintiff's motion to amend saying he “will not
be permitted to add new claims or new defendants, pertaining to allegations regarding facilities
other than FMC Devens”—defendants originally alleged in the complaint); Scott v. Kelly, 107 F.
Supp. 2d 706, 711 (E.D. Va. 2000) (concluding to allow a prisoner “to amend his complaint to
include new, unconnected claims which have arisen since his initial filing defeats the purposes of
filing fees and the ‘three strikes’ provisions in 28 U.S.C. § 1915(g)”).
Case 2:18-cv-01620-MAK Document 109 Filed 07/11/19 Page 5 of5

Because Mr. Talbert’s amendments regarding Lt. Muhollan occurred between January
2019 and February 2019!° and he filed the original complaint in April 2018 alleging false
imprisonment for a period ranging from November 2017 through February 20187°, we deny Mr.
Talbert an ability to end-run our earlier Orders. Mr. Talbert added these amendments after our
earlier dismissal to end run our April 5, 2019 Order in No. 19-1340 requiring him to pay if he
wished to proceed.”! We will not allow Mr. Talbert to benefit from adding these claims in the
present in forma pauperis matter because it undermines our earlier dismissal of the same claims

under the Prisoner Litigation Reform Acct.

 

19 ECF Doce. No. 58 § 17.
20 ECF Doc. No. 7 8.

21 ECF Doc. No. 6 in No. 19-1340.
